Citation Nr: 0530199	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for basal and squamous cell 
carcinomas on left neck, right cheek, right ear, left back, 
left shoulder, right thumb, chin, left brow, and left 
forearm, due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1944 to July 
1946, and from November 1950 to December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision that denied service 
connection for individual basal and squamous cell skin 
cancers, due to ionizing radiation.  The veteran timely 
appealed.

In May 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).

In October 2005, the undersigned Veterans Law Judge granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran participated in the occupation of Nagasaki, 
Japan from September 1945 to January 1946. 

2.  The competent evidence weighs against a finding that the 
veteran's current basal and squamous cell carcinomas on left 
neck, right cheek, right ear, left back, left shoulder, right 
thumb, chin, left brow, and left forearm, is medically 
related to service, to include exposure to ionizing 
radiation.


CONCLUSION OF LAW

The criteria for service connection for basal and squamous 
cell carcinomas on left neck, right cheek, right ear, left 
back, left shoulder, right thumb, chin, left brow, and left 
forearm, due to ionizing radiation, are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met in 
the instant case.  

Through the May 2004 SOC, and the September 2002 letter, the 
RO notified the veteran of the legal criteria governing the 
claim (to include a "radiation risk activity sheet"), the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim for service 
connection.  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to substantiate the claim.  

VA's September 2002 letter satisfies the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence will be obtained by the claimant and which evidence 
will be obtained by VA.  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, particularly, medical records, if he gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The September 2002 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the rating action on appeal.  The Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, any delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

There is no indication that any additional action is needed 
to comply with VA's duty to assist the veteran.  As indicated 
below, the RO has obtained copies of the veteran's service 
medical records and obtained copies, as well, of outpatient 
treatment records.  

The RO also obtained a radiation dose estimate, based on a 
scenario of the veteran's participation and radiation 
exposure during the occupation of Nagasaki, Japan; and 
obtained a medical opinion.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.  

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

The veteran contends that basal and squamous cell carcinomas 
on his left neck, right cheek, right ear, left back, left 
shoulder, right thumb, chin, left brow, and left forearm were 
caused by his exposure to ionizing radiation during the 
occupation of Nagasaki, Japan, from September 1945 to January 
1946.

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for a radiogenic disease may be 
established in one of three ways.  

First, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, service connection for radiogenic diseases can be 
established by evidence of direct service incurrence.  38 
U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

As to the first method of establishing service connection, 
the veteran did participate in the occupation of Nagasaki, 
Japan, during dates as prescribed by statute.  As such he 
engaged in a radiation risk activity.

However, the list of diseases specific to radiation-exposed 
veterans, and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), does not include basal or squamous cell carcinoma.  
Consequently, as a matter of law, service connection cannot 
be granted for the claimed disease on a presumptive basis 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the second method of establishing service connection, 
skin cancer is a radiogenic disease listed in 38 C.F.R. 
§ 3.311.  The provisions of 38 C.F.R. § 3.311, however, do 
not create a presumption of service connection.  Rather, they 
provide special procedures for evidentiary development and 
adjudication of a claim based on a radiogenic disease.  
Implicit in the regulation is the requirement for evidence of 
a medical nexus between the exposure to the ionizing 
radiation and the current disability.

In this regard, VA followed the requirements of 38 C.F.R. 
§ 3.311 by obtaining a dose estimate from the Defense Threat 
Reduction Agency (DTRA) in December 2003.  The dose estimate 
was completed in accordance with the May 2003 recommendation 
of the National Research Council for the dose reconstruction 
program.  In using "worst case" assumptions for a military 
unit's potential for exposure, DTRA now estimated that the 
maximum total radiation dose any member of the U.S. 
occupation forces in Japan could have received was less than 
1 rem.  Here, the dose estimate for the veteran was derived 
from a combination of the veteran's statements, and 
historical and technical information describing the radiation 
environment at Nagasaki, Japan, during the occupation.  DTRA 
estimated that the veteran had a total dose of .1 rem, and 
skin doses summarized as follows:  head=.8 rem, neck=.8 rem, 
shoulder=.9 rem, back=1 rem, forearm= 1.2 rem, and hand=1.4 
rem.  

A computer application (Interactive Radioepidemiological 
Program) then utilized the dose estimate to determine the 
likelihood that exposure to ionizing radiation was 
responsible for the veteran's skin cancers.  Although, 
technically, that computer application was not designed to 
screen doses for skin cancer, the results nevertheless show 
the probability of causation, at a 99 percent confidence 
level, as ranging from 8.73 percent to 14.34 percent for each 
of the veteran's individual basal cell cancers, and of .33 
percent for the squamous cell skin cancer.

In accordance with the requirements of 38 C.F.R. § 3.311, 
VA's Chief Public Health and Environmental Hazards Officer 
(Officer) opined, in February 2004, that "it is unlikely 
that the veteran's individual basal and squamous cell skin 
cancers can be attributed to exposure to ionizing radiation 
in service."  The Officer noted that skin cancer usually has 
been attributed to ionizing radiation at high doses-e.g., 
several hundred rads, and that excess numbers of basal cell 
cancers also have been reported in skin which received 
estimated doses of nine to twelve rads (citing Health Effects 
of Exposure to Low Levels of Ionizing Radiation (BEIR V), 
1990, pages 325-327).  Notwithstanding the veteran's 
contention that he had nearly 400 lesions removed, the VA's 
Under Secretary for Benefits also opined that, based upon a 
review of the evidence in its entirety, "there is no 
reasonable possibility that the veteran's skin cancers were 
the result of such exposure."
 
Under these circumstances, even though the veteran was 
exposed to some level of ionizing radiation while on active 
duty, service connection cannot be granted pursuant to 38 
C.F.R. § 3.311, because the preponderance of the competent 
evidence is against a finding of a nexus between any such 
exposure and the veteran's skin cancer.

In short, VA followed the procedures contained in 38 C.F.R. 
§ 3.311, but these did not yield evidence supporting the 
grant of service connection.

As to the third method of establishing service connection, 
the Board notes that the veteran's private physician, 
Kimberly J. Parham, M.D., a Board-certified dermatologist, 
opined that the veteran's diagnosis of cutaneous malignancies 
and countless pre-cancerous lesions "causes concern 
regarding his level of radiation exposure" during his 
occupation of Nagasaki, Japan, shortly following the 
destruction of the city with an atomic bomb.  She noted that 
ionizing radiation is well proven to cause cutaneous 
malignancy.  She added that "an evaluation for service 
connection" was warranted.

Dr. Parham's statement does not definitely link the veteran's 
skin carcinomas to the in-service radiation exposure, but 
merely notes the possibility of such a relationship, and 
advocates an "evaluation for service connection."

The veteran was subsequently afforded this evaluation, and it 
yielded an opinion that was against the claim.  Dr. Parham's 
letter does not dispute the pertinent findings in the VA 
opinion.

Here, the Board assigns greater evidentiary weight to the VA 
opinions, because they are more definitive; they took into 
account the entire record, including Dr. Parham's opinion; 
they considered the veteran's actual radiation exposure, and 
they included consideration of pertinent medical texts.  In 
the absence of evidence that documents a higher level of 
radiation exposure in service, the Board finds that the most 
probative opinion, and hence the weight of the evidence is 
against service connection.  There is no evidence that the 
claimed cancers were otherwise the result of a disease or 
injury in service.

Service connection may also be granted on a presumptive basis 
for chronic diseases, including malignant tumors, if the 
tumor was manifested to a degree of 10 percent or more, 
within the first post-service year.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  The competent 
evidence first shows treatment for skin cancers in 1997-many 
years post-service.  Though the veteran reported a forty-year 
history of cutaneous lesions that were previously removed, 
this history would place the onset of lesions more than one 
year after service.  Inasmuch as there is no evidence of any 
skin cancer either manifested in service or within the first 
post-service year, service connection on the basis of the 
presumptions referable to chronic diseases is not warranted.

Because the competent evidence does not link the veteran's 
skin cancer to any incident in service, including exposure to 
ionizing radiation, the weight of the evidence is against the 
claim.  As the weight of the competent evidence is against 
the claim, the doctrine of reasonable doubt is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for basal and squamous cell carcinomas on 
left neck, right cheek, right ear, left back, left shoulder, 
right thumb, chin, left brow, and left forearm, each claimed 
as due to ionizing radiation, is denied. 


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


